Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed December 17, 2021 does not include PCT written opinion reference D1 (US 2020/0119437 by Singh).  This reference has been included in the attached PTO-892.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo (US 2015/0372541).
With respect to claim 1, Guo discloses a wireless power receiving antenna (fig 3; par 53-56), the antenna comprising: 
a first portion (the antenna 110) configured to wirelessly receive RF energy having frequencies in two or more frequency bands (par 53); and 
a second portion (the electrical conductor connecting the antenna to 200;) configured to operatively couple the first portion to electrically powered circuitry and provide the received RF energy to operate the electrically powered circuitry, 
wherein the antenna is configured to be mounted to a case (not claimed) containing the electrically powered circuitry, and wherein: the case defines a first 
Claim 1 appears to be limited to a multi-band antenna.  The other limitations are either inherent or directed to unclaimed subject matter.
Regarding the second portion, if the purpose of the antenna is to convert wireless power into wired energy, then it would be inherent to have a conductor electrically connect the antenna to downstream circuitry.  
Regarding the case, the limitation of “configured to” is a structural limitation.  It defines what functionality the structure can accomplish without further modifications – but the functionality itself is not claimed.  The limitation of “configured to be mounted” means that the antenna has a physical ability to be mounted (sometime in the future, outside the scope of the claim) to a case.  Neither the mounting nor the case are required for the antenna to have this configuration.  If the case is not claimed, then describing its “first area” does not further limit the claim.
Further support for the interpretation that the mounting is not claimed can be found in the language of claim 8.  Claim 8 recites the verb “mounted”, which is different from the structural adjective of “configured to be mounted” in claim 1.
Regarding the second area being smaller than the first, the case and its first area aren’t claimed.  Therefore, there is no basis for comparison to understand what “smaller” means.  There are an infinite number of “cases” in the world and there is inherently at least one that has a bigger area than the Guo antenna. 

Guo’s antenna is made of metal and metal conducts heat.  Thus, Guo’s antenna is “constructed” to transfer heat from one segment of the antenna (a relatively hot side) to a second segment (a relatively cold side).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3  and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guo.
With respect to claim 2, Guo discloses a multi-band multi-channel antenna that is operable to receive RF energy in “multiple predetermined frequency bands” (par 54).  Guo does not expressly give numerical values for the frequency bands.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to select 10-20MHz and 100-700MHz as the two frequency bands of the Guo antenna.  The motivation for doing so would have been routine optimization.  MPEP §2144.05(II).  
Guo discloses that the selected frequency bands are not limited to any particular value and can be selected based on the parameters of the device or the availability of Id.  
Furthermore, based on Guo’s broad disclosure of frequency bands (without detailing which), the skilled artisan would have been motivated to try various ones to see which work best.  Thus, the “obvious to try” rationale supports the obviousness rejection.  MPEP §2144.05(II)(B). 
With respect to claim 3, the MISC frequency band is defined as 402-405MHz.  The obviousness to select Guo’s frequencies to be within any specific frequency band has been addressed in the art rejection of claim 2. 
With respect to claim 18, Guo discloses the system, as discussed above in the art rejections of claims 1 and 2.  Guo further discloses an implantable medical device (par 54).  It is noted that the implantable medical device has no claimed relationship (physical or electrical) to the antenna.  They are two unrelated components.  It appears that the Applicants intended to recite that the second portion provides the received RF energy “to operate the implantable medical device” or to define the implantable medical device as comprising electrically powered devices.  In either case, Guo explicitly discloses that its harvested RF energy is used to power the implanted device.  The breadth of claim 18 does not affect the art rejection. 
With respect to claim 19, Guo teaches the antenna with two portions that is configured to be mounted to a case (see art rejection of claim 1).  It would have been obvious to build two of Guo’s energy harvesters.  With two, there would be a first 
The rest of the claim is directed to an unclaimed case and how the two antennas are “configured to be mounted” to a case.  Because the Guo first antenna and its obvious to duplicate second antenna are constructed in the same manner (they are identical), they are both “configured” in the same way and have the physical ability to be mounted to an undefined “case”.  And this undefined “case” can be bigger than either antenna.
With respect to claim 20, the obviousness of selecting a frequency, including 2.4GHz, has been addressed in the art rejection of claim 2. 
Claims 4-8 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Rawat (US 2007/0100385).
With respect to claims 4-5, Guo discloses an antenna, but does not expressly disclose that it is fractal.  Rawat discloses an implantable medical device with an antenna that comprises a fractal geometry (par 22-23) and is “based on” a Koch snowflake (par 23).
Guo and Rawat are analogous because they are from the same field of endeavor, namely RF antennas.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure the Guo antenna to have the geometry disclosed by Rawat.  The motivation for doing so would have been the simple substitution of one known device for another to obtain predictable results.  MPEP §2143(B).  Rawat teaches that the antenna pattern and length determines its frequency band.  Thus, given the obviousness of selecting various 
With respect to claim 6, the Rawat fractal antennas are interpreted as electrically conductive nanostructures.  The references are analogous, as discussed above.
With respect to claim 7, Rawat (fig 6; par 47) teaches a first element of the antenna is on a first layer (602) and a second element of the antenna is on a second layer (any of 606, 608, 610) electrically isolated from the first layer (by insulative layers 604), and wherein the first layer is approximately parallel to the second layer (see fig 6).  
The claim does not define what an “element” of the antenna is.  Claim 1 recites that a “portion” of the antenna is not really the antenna, but the electrical conductor that feeds harvested power to downstream circuitry.  Thus, an antenna “element” of claim 7 may be read as electrical circuitry as well.  Guo and Rawat are analogous, as discussed above.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Guo to be in parallel layers, as taught by Rawat.  The motivation for doing so would have been to make the device as small as possible before implanting into a person. 
With respect to claim 8, Rawat (fig 5) discloses the antenna is a first antenna mounted on a first side of the case (par 44).  Guo teaches that it is known in the prior art to harvest energy through multiple frequencies by using multiple antennas (par 2-4).  Thus, at the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the combination to include a second antenna.  
First, the second antenna is never used.  The claimed antenna “is a first antenna”.  The claim does not explicitly recite that the claimed antenna comprises a first antenna and a second antenna.  The second antenna is written as a disconnected device that has no relationship to the first antenna.  The only connection between the two is that they are physically mounted to the same case.  Physically placing components near each other does not affect their electrical functionality.  Thus, putting an unused second antenna on the Rawat housing would have been obvious. 
Guo and Rawat are analogous, as discussed above.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to mount the Guo antenna to a case, as taught by Rawat.  The motivation for doing so would have been to produce an implantable device.  Without mounting the antenna to a solid base (i.e. a case), it could move around once implanted.  
With respect to claim 10, Rawat discloses the antenna is printed to a substrate, and the substrate is mounted on the case (par 12, 33, 46).  The references are analogous, as discussed above.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to place the Guo antenna on a substrate, as taught by Rawat.  The motivation for doing so would have been to miniaturize the antenna (to fit into a human body) and hold it in place (to keep pieces from moving around once inside the body). 
With respect to claim 11, Guo (the multi-frequency antenna) and Rawat (mounting an antenna to a case) combine to disclose the apparatus necessary to 
With respect to claim 12-16, the references teach the recited limitations, as discussed above in the art rejections of claims 2 and 4-7, respectively.
With respect to claim 17, Rawat teaches that the antenna length and fractal pattern determine its frequency band (par 39).  Guo teaches that the antenna is tuned to receive RF power in multiple frequencies.  Thus, the skilled artisan would have been motivated to configure the combination’s antenna to have two elements with different fractal geometries.  
Conclusion
Implantable medical devices and RF energy harvesters are well known in the art.  The prior art teaches these components separately and together.  The claims only broadly recite the “portions” of the antenna and what the antenna is “configured to be mounted” to.  These are not narrow enough limitations to distinguish over the prior art.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/Primary Examiner, Art Unit 2836